Citation Nr: 1517712	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-34 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chronic fatigue syndrome, to include joint and muscle pain.

2.  Entitlement to an evaluation in excess of 10 percent for heartburn with diffuse abdominal pain and intermittent constipation and diarrhea, as due to undiagnosed illness.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to January 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, the Veteran testified at a hearing held at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the February 2015 Board hearing, the Veteran testified that he was having difficulty with reading comprehension, concentration, memory, and mood.  He also stated that his chronic fatigue syndrome resulted in incapacitating episodes that could lay him up for "days on end."  With regard to the Veteran's claim for an increased evaluation for heartburn with diffuse abdominal pain and intermittent constipation and diarrhea as due to undiagnosed illness, the Veteran testified that he had a large hiatal hernia that caused him to choke and regurgitate food.  He also stated that he had been diagnosed with Barrett's disease.  The Veteran's last VA examination was in September 2012.  The VA examiner indicated in the examination report that the Veteran should be reevaluated in 6 to 12 months.  Furthermore, review of the examination report indicates that the Veteran's condition has worsened since his last examination.  A remand is necessary to provide the Veteran with a contemporaneous examination to determine the current level of severity of his service-connected disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the current level of severity of his chronic fatigue syndrome, to include joint and muscle pain.

2.  Schedule the Veteran for a VA examination to determine the current level of severity of his heartburn with diffuse abdominal pain and intermittent constipation and diarrhea, as due to undiagnosed illness.  The Board notes there is an April 2015 VA examination request to evaluate the Veteran's esophageal conditions of record.  If the AOJ determines this examination is adequate for rating purposes with regard to the Veteran's heartburn with diffuse abdominal pain and intermittent constipation and diarrhea, as due to undiagnosed illness, the AOJ may forgo scheduling the Veteran for another VA examination.  

3.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




